GUNN, Judge.
On his appeal, the defendant contends that at trial there was insufficient evidence to support his conviction for robbery first degree. We disagree with his contention.
The evidence viewed in the light most favorable to the verdict is that a robbery victim was accosted by the defendant who was brandishing a pearl handled knife. The defendant, who was known by the victim during their grade school days, demanded the victim’s money. Mindful of the adage that discretion is the better part of valor, the victim readily relinquished his money to the defendant, who promptly left the scene. Shortly thereafter the victim reported the robbery at the nearest police station — three blocks away. Defendant submits that the victim’s story is apocryphal, in that the victim would logically report the robbery at the nearest place of business rather than going three blocks to a police station. The defendant also points to certain inconsistencies in the victim’s rendition of the events relating to the robbery— specifically whether the knife was displayed in the defendant’s right or left hand and whether the knife was flashed while the defendant was approaching the victim or only after the defendant spoke to the victim.
Inconsistencies in testimony are questions for jury resolution. State v. Berry, 526 S.W.2d 92 (Mo.App.1975). So, too, is it the jury’s function to determine the credibility of a witness’s testimony. State v. Andrade, 534 S.W.2d 595 (Mo.App.1976); State v. Kramer, 534 S.W.2d 281 (Mo.App.1976). We determine only whether there was substantial evidence which, if believed by the jury, would sustain the verdict. State v. Thomas, 530 S.W.2d 265 (Mo.App.1975). We find that there was substantial evidence in this case to support the verdict.
We have reviewed the record before us and find no error. The judgment is affirmed.
SIMEONE, P. J., and KELLY, J., concur.